Filed 3/8/22 P. v. Plasencia CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 THE PEOPLE,                                                   B311585

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. VA056390)
           v.

 PHILLIP PLASENCIA,

           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Lee W. Tsao, Judge. Affirmed in part, vacated
in part, and remanded with directions.
      Katja Grosch, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Zee Rodriguez, Supervising Deputy
Attorney General, Michael C. Keller and Shezad H. Thakor,
Deputy Attorneys General, for Plaintiff and Respondent.
               –––––––––––––––––––––––––––––––––
       In his third appeal to this court, defendant and appellant
Phillip Plasencia contends that the trial court abused its
discretion in resentencing him by (1) imposing the high term in
the principal count; (2) imposing consecutive sentences; and (3)
imposing a weapons enhancement on each count.
       On January 1, 2022, after briefing had been completed in
this case, Senate Bill No. 567 (2021–2022 Reg. Sess.; Stats. 2021,
ch. 731, § 1.3 (Senate Bill 567)) and Assembly Bill No. 124 (2021–
2022 Reg. Sess.; Stats. 2021, ch. 695, § 5.1), which amended
Penal Code section 1170, became effective. We invited the
parties to submit supplemental briefing regarding the effect, if
any, of the amendments to section 1170 on Plasencia’s case.
       Plasencia argues, and the People concede, that both bills
apply retroactively to his case. The People argue that it is not
necessary for us to decide the merits of Plasencia’s contentions
relating to Senate Bill 567, because he is entitled to resentencing
under Assembly Bill 124, and the trial court may revisit all of its
prior sentencing decisions under the new laws at the
resentencing hearing. We agree with the People. We vacate
Plasencia’s nine-year sentence for carjacking in count 7 (Pen.
Code, § 215, subd. (a)1), and remand the matter for resentencing.
In all other respects, the judgment is affirmed.




      1 All further
                  statutory references are to the Penal Code
unless otherwise indicated.




                                 2
                            FACTS2

Prosecution

       Cesar Beltran and his brother, Guillermo, lived with
several extended family members at a residence on McCallum
Street in South Gate. Around 6:00 p.m. on March 18, 1999, the
Beltrans and their cousin, Silvano Medina, were in front of the
residence, washing a car. Plasencia and several other men
approached, two armed with guns. Plasencia and the others
forced the Beltrans and Silvano into the house. Inside the
residence were the Beltrans’ mother, Modesta Terrazas, and their
sister, Karina Beltran. Plasencia pointed a gun at Modesta and
Karina and ordered them to the bedroom. An accomplice ordered
Cesar and Silvano to lie face down on the floor. He then took
cash from their pockets and a chain from around Cesar’s neck.
       Juan Jauregui, whose father owned the McCallum Street
residence, arrived to collect the rent. When he knocked on the
front door, a gunman opened it and ordered him inside.
Plasencia appeared, pointed a pistol at Jauregui’s head, and
pulled him into the living room. Plasencia ordered Jauregui to lie
face-down on the floor. After Jauregui complied, he was kicked
twice in the head. Plasencia declared that he was looking for
money and “weed.” He and two others went through Jauregui’s
pockets, removing $40.
       Plasencia moved Jauregui to the main bedroom and
ordered him to the floor. Jauregui saw Guillermo lying face-down

     2 The statement of facts and procedural history are taken
from our prior unpublished opinion. (People v. Plasencia (Apr.
10, 2020, B297440).)




                                3
on the floor, and Karina sitting on the couch. Two other men
were laying face-down in the bathroom. Plasencia and two
accomplices were asking Guillermo about money, drugs, and
jewelry. At some point Plasencia cocked the slide hammer on his
pistol and announced that the gun was fully loaded. The robbers
searched the house, but declared that they had found nothing.
After securing the victims’ hands with tape, they left.
       Cesar and Guillermo were able to free themselves and
pursue the robbers. Armed with a rifle that had been hidden in
the house, Guillermo exchanged gunfire with the assailants.
       When the shots were fired, Leticia Amezcua was in her car
at her nearby residence on McCallum Street, preparing to back
out of the garage. Her two-year-old daughter was with her. In
the trunk of the vehicle was a bag containing jewelry belonging to
her mother. Plasencia suddenly appeared, bleeding slightly from
his forehead. He pointed a pistol at her and demanded the car
keys. After she complied and removed her daughter from the car,
Plasencia drove off.
       Mrs. Amezcua’s husband, Hugo Amezcua, was walking
home with their son when he heard gunshots. He saw Plasencia
driving his wife’s Oldsmobile down the street. Plasencia stopped,
picked up two men who were walking in the street, and continued
driving.
       Plasencia was 21 years old at the time he committed the
crimes.

                  PROCEDURAL HISTORY

      The jury found Plasencia guilty of first degree residential
burglary (§ 459 [count 3]); first degree robbery of Juan Jauregui




                                 4
(§ 211 [count 5]); and carjacking and second degree robbery of
Amezcua (§§ 215, subd. (a) [count 7], 211 [count 8]). In each
count, the jury found true the allegation that Plasencia
personally used a firearm under sections 12022.5, subdivision
(a)(1) and 12022.53, subdivision (b). In a bifurcated proceeding,
Plasencia admitted that he suffered a prior serious felony
conviction within the meaning of section 667, subdivision (a)(1),
and the three strikes law (§§ 667, subds. (b)–(i), 1170.12, subds.
(a)–(d)), and served a prior prison term within the meaning of
section 667.5, subdivision (b). The trial court sentenced
Plasencia to state prison for a term of 47 years 4 months.
       On appeal, we ordered the trial court to strike a one-year
enhancement imposed under section 667.5, subdivision (b), but
otherwise affirmed the judgment.
       In 2018, Plasencia moved to strike as unauthorized a
firearm enhancement (§ 12022.53, subd. (b)) that was imposed in
connection with his burglary conviction in count 3. He requested
full resentencing, including resentencing under Senate Bill Nos.
620 and 1393, which permit the trial court to strike firearm and
prior serious felony conviction enhancements in the interest of
justice. (Sen. Bill No. 620 (2017–2018 Reg. Sess.) § 2; Sen. Bill
No. 1393 (2017–2018 Reg. Sess.) § 1.)
       In 2019, the trial court struck the unauthorized section
12022.53, subdivision (b) firearm enhancement in count 3, and
resentenced Plasencia to a term of 44 years 4 months in prison.
The trial court declined Plasencia’s requests to exercise its
discretion to strike any other firearm or prior serious felony
enhancements. It also declined to strike his prior strike
conviction under People v. Superior Court (Romero) (1996) 13
Cal.4th 497, 529–530, and did not otherwise reduce his sentence.




                                 5
The trial court did not strike the section 667.5, subdivision (b)
enhancement as our prior opinion had instructed.
       On appeal from his first resentencing hearing, Plasencia
contended that the trial court abused its discretion at
resentencing by (1) relying on Plasencia’s gun use in a prior
juvenile adjudication as an aggravating factor although there was
no evidence in the record demonstrating that he had used a gun
in commission of that offense, and (2) ignoring mitigating
evidence of his rehabilitation and prospects for success upon
release. He also contended, and the People conceded, that the
one-year section 667.5, subdivision (b) prior prison term
enhancement must be stricken in compliance with our prior
opinion.
       We vacated Plasencia’s sentence and remanded for
resentencing. We instructed the trial court to resentence
Plasencia without consideration of his use of a firearm to commit
his juvenile offense as an aggravating factor. We further
instructed the trial court to consider Plasencia’s rehabilitation
and future prospects as mitigating factors. We advised the trial
court that imposition of the one-year section 667.5, subdivision
(b) enhancement was unauthorized if imposed on the basis of the
same prior felony in conjunction with a five-year prior serious
felony enhancement under section 667, subdivision (a).
       At the resentencing hearing, the trial court imposed a total
sentence of 29 years. The court imposed the upper term of nine
years on the carjacking count (§ 459 [count 7]); plus ten years for
the firearm use enhancement in that count. The court imposed a
consecutive sentence of one year four months on the first degree
burglary count (§ 459 [count 3]), plus three years four months for
the associated firearm use enhancement, and a consecutive




                                6
sentence of two years on the first degree robbery count (§ 211
[count 5]), plus three years four months for the firearm use
enhancement attached to that count. The trial court stayed the
sentence in the second degree robbery count (§ 211 [count 8])
pursuant to section 654. The trial court exercised its discretion to
strike the prior conviction alleged under the three strikes law
and section 667, subdivision (a)(1). It did not impose a one-year
section 667.5, subdivision (b) enhancement.

                          DISCUSSION

       At the time that Plasencia was sentenced, the trial court
had discretion to determine whether imposition of the lower,
middle, or upper term “best serve[d] the interests of justice.”
(Former § 1170, subd. (b).) It exercised its discretion thoughtfully
and appropriately under the laws in place at that time. However,
on October 8, 2021, while Plasencia’s appeal was pending, the
Governor signed Senate Bill 567 and Assembly Bill 124, which
made significant changes to the laws under which Plasencia was
sentenced. Both bills became effective on January 1, 2022.
       Pursuant to Senate Bill 567, section 1170, former
subdivision (b) has been amended to require a trial court to
impose the middle term for any offense with a sentencing triad
unless “there are circumstances in aggravation of the crime that
justify the imposition of a term of imprisonment exceeding the
middle term, and the facts underlying those circumstances have
been stipulated to by the defendant, or have been found true
beyond a reasonable doubt at trial by the jury or by the judge in a
court trial.” (§ 1170, subd. (b)(1) & (2).) Assembly Bill No. 124
created a presumption in favor of a low prison term when a




                                 7
defendant is under 26 years of age at the time of the offense.
(Stats. 2021, ch. 695, § 4, adding Pen. Code, § 1016.7; Stats. 2021,
ch. 695, § 5.1, adding Pen. Code, § 1170, subd. (b)(6)(B).)
       “[S]ection 1170, subdivision (b)(6) provides: ‘[U]nless the
court finds that the aggravating circumstances outweigh the
mitigating circumstances that imposition of the lower term would
be contrary to the interests of justice, the court shall order
imposition of the lower term if any of the following was a
contributing factor in the commission of the offense: [¶] . . . [¶] (B)
The person is a youth, or was a youth as defined under
subdivision (b) of Section 1016.7 at the time of the commission of
the offense.’ (§ 1170, subd. (b)(6)(B); see § 1016.7, subd. (b) [‘A
“youth” for purposes of this section includes any person under 26
years of age on the date the offense was committed’].)” (People v.
Flores (2022) 73 Cal.App.5th 1032, 1038–1039 (Flores).)
       We agree with the parties that the amendments to section
1170, subdivision (b), apply retroactively in Plasencia’s case
because they make ameliorative changes in the law, which apply
to all nonfinal convictions. (Flores, supra, 73 Cal.App.5th at
1039; People v. Superior Court (Lara) (2018) 4 Cal.5th 299, 308.)
“We ‘assume, absent evidence to the contrary, that the
Legislature intended an “amended statute to apply to all
defendants whose judgments are not yet final on the statute’s
operative date.”’ (People v. Lopez (2019) 42 Cal.App.5th 337,
341.) ‘For the purpose of determining the retroactive application
of an amendment to a criminal statute, the finality of a judgment
is extended until the time has passed for petitioning for a writ of
certiorari in the United States Supreme Court.’ (Id. at pp. 341–
342, citing People v. Vieira (2005) 35 Cal.4th 264, 305–306.)”
(Flores, supra, at p. 1039.)




                                  8
       It is undisputed that Plasencia was a youth, under the age
of 26 years old, when he committed the instant crimes. Following
the enactment of Assembly Bill 124, amended section 1170,
subdivision (b), obligates the court to consider whether
Plasencia’s youth was a contributing factor in the commission of
the offenses, a finding that would require imposition of the lower
term of imprisonment.
       Accordingly, Plasencia’s nine-year upper term sentence in
count 7 (§ 215, subd. (a) [carjacking]), must be vacated under
section 1170, subdivision (b), and the matter must be remanded
for resentencing. Upon remand, the trial court may revisit its
prior sentencing decisions in light of new legislation, including,
but not limited to, Senate Bill 567. (People v. Valenzuela (2019) 7
Cal.5th 415, 424–425 [“[T]he full resentencing rule allows a court
to revisit all prior sentencing decisions when resentencing a
defendant”]; accord, People v. Buycks (2018) 5 Cal.5th 857, 893
[“‘the full resentencing rule’”].)

                         DISPOSITION

      We vacate the nine-year sentence in count 7 and remand
the matter to the trial court for resentencing. In all other
respects, the judgment is affirmed.



                              MOOR, J.

      We concur:

                   BAKER, Acting P. J.          KIM, J.




                                9